                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


STEPHANIE CLARK,

                    Plaintiff,

      v.                                           Case No. 20-cv-1363-pp

ANDREW M. SAUL,

                    Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MOTION FOR LEAVE
        TO PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s affidavit does not provide enough facts for the court to

determine whether she can pay the filing fee. The affidavit indicates that the

plaintiff is not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 3 at 1. The only source of income the

plaintiff lists is $100 per month from her “parents (mom),” id. at 2, and she

lists no monthly expenses other than $100 in other household expenses , id. at


                                         1

           Case 1:20-cv-01363-WED Filed 09/11/20 Page 1 of 2 Document 5
2-3. The court is perplexed as to how the plaintiff is living. She shows no rent

or mortgage payment, she does not own a car or any other property of value,

nor does she have any cash on hand or in a checking or savings account. Id. at

2-4. Perhaps the plaintiff lives with family or friends free of charge, perhaps

those family or friends also provide for her needs, but there is nothing in the

affidavit telling the court whether that’s the case or who supports the plaintiff.

The court will ask the plaintiff to file an amended request to proceed without

prepaying the filing fee. The plaintiff is represented by counsel, who should

assist her in filling out the amended request clarifying her living situation.

      The court ORDERS that the plaintiff must file an amended request to

proceed without prepaying the filing fee by the end of the day on September

25, 2020. If the plaintiff does not provide a new request in time for the court to

receive it by the deadline, the court will deny her application to proceed

without prepaying the filing fee and will require her to pay the full $400 filing

fee by a date certain.

      Dated in Milwaukee, Wisconsin this 11th day of September, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         2

        Case 1:20-cv-01363-WED Filed 09/11/20 Page 2 of 2 Document 5
